Citation Nr: 0414659	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  99-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from March 1959 to October 
1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO in Newark, New 
Jersey.  The case was previously before the Board in May 
2000.  

Also as originally developed for appeal, the veteran's claims 
included the additional issue of an increased rating for 
scar.  However, he indicated per VA For 199, Report of 
Contact in Mach 2004 that he no longer wished to pursue an 
increased rating for the scar and the issue was withdrawn.


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
nexus between his current back disability and active military 
service.


CONCLUSION OF LAW

The veteran is not shown to have a low back disability due to 
disease or injury, which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board also notes that in its prior May 2000 remand, the 
RO was instructed to verify the veteran's period of service 
in the Naval Reserves and perform a search for any service 
medical records from such period.  The Board notes that 
records from the veteran's period of active duty service were 
previously obtained and associated with the claims file.  The 
RO did subsequently attempt to obtain any additional 
outstanding records.  In response to an RO request for 
information, the record includes a September 2001 VA Form 
3101 which indicated all available service medical records 
were sent in August 1997.  There was no verification of the 
veteran's period reserve service and no additional medical 
records were received.  Although the Board's prior remand did 
request this information and it was not obtained, the Board 
notes that the RO has made a reasonable effort to obtain the 
information.  The Board further notes that the veteran has 
consistently reported that the injury occurred during his 
period active duty service in 1961.  Accordingly, the Board 
will not repeat its previous requests regarding this 
development, as it does not appear necessary.

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the veteran 
prior to the first rating action, as the first rating action 
preceded the implementation of VCAA.

However, in order to satisfy the holding in Pelegrini would 
require the Board to dismiss this case.  Such an action would 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, strictly following 
Pelegrini would require that the entire rating process be 
reinitiated from the very beginning.  That is, the veteran 
would be provided VCAA notice and an appropriate amount of 
time to respond before an initial rating action.  Following 
the rating decision, the veteran would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the veteran.  

The Board does not believe that voiding the March 1998 rating 
decision is in this veteran's best interests.  Simply put, in 
this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  In a letter dated in August 2003, the RO 
provided him with VCAA information.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (2004).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background

Service medical records are completely negative for 
complaints, findings or treatment for a low back injury.  
These records do show that in 1962, the veteran had an 
excision of a pilonidal cyst.  The sinus recurred and a 
second operation was performed and the remaining sinus was 
excised.  At separation in September 1962 clinical evaluation 
of the spine was normal.   

In support of his claim for service connection, the veteran 
reported that he injured his back in a fall while aboard a 
ship.  He was treated by a corpsman for cuts and bruises.  
When he returned to his normal duty station he went to sick 
bay for additional treatment for back pain on at least two 
occasions.  He reported that this injury occurred while he 
was on active duty in 1961.  

Post service VA and private outpatient treatment records 
dated from 1990 to 1997 include a discharge summary dated in 
May 1997 which shows the veteran was treated for complaints 
of pain and weakness in the legs.  An MRI of the lower back 
lumbosacral region showed a L4-L5 diffuse herniation 
resulting form spinal stenosis bilaterally and neural 
foraminal stenosis.

The veteran was examined by VA in August 1997.  He related a 
history of back injury and treatment in 1961.  He also 
reported that he had been treated by chiropractors for back 
related problems beginning in 1962.  Currently he had 
chronic, intermittent low back pain, which was exacerbated in 
October 1996.  The examiner noted a MRI of the lumbar spine 
showed diffuse degenerative joint disease at L4, L5 level 
with diffuse disc bulging with a central herniated nucleus 
pulposus.  Disc bulge was causing bilateral neural foraminal 
stenosis.  The diagnosis was degenerative joint disease L4, 
L5 with herniated disc at the same level.  There was no 
opinion given regarding etiology.

Additional VA and private outpatient treatment records dated 
from 1997 to 2002 show the veteran underwent a lumbar 
laminectomy of L4-L5 and excision of a synovial cyst in 
September 1997.  The remaining records show the veteran was 
currently receiving palliative treatment on a monthly basis 
including physical therapy.  

Also of record is a statement from the veteran's private 
physician, J.J. Garolis, M.D., dated in February 2001.  Dr. 
Garolis indicated that he first treated the veteran in 1982 
or 1983, but that those records were unavailable.  During 
that time the veteran was treated on an irregular basis over 
the years for flare-ups of back pain.  Dr. Garolis mentioned 
the veteran's reported history of injury during service.  He 
also noted that the veteran had previously been treated by 
another chiropractor, who recently retired and whose records 
were also unavailable.  

Other evidence in support of his claim, includes statements 
from the veteran's brother and an acquaintance dated in May 
and June 1997 regarding the veteran's claimed in service 
injury in 1961.  Also of record is a statement dated in June 
2000 from an individual who served with the veteran and 
recalled his back injury and treatment during service.  

The Board notes that attempts by the RO to obtain additional 
VA and private treatment records dating back to the 1970s 
were unsuccessful.  

Analysis

The Board notes that service medical records are entirely 
negative for treatment of a low back injury at any time 
during the veteran's active duty.  These records fail to 
reveal any significant back treatment other than surgical 
excision of a pilonidal cyst.  As such, the veteran's service 
medical records do not affirmatively establish that his 
current low back disability had its onset during military 
service.

Although the veteran has reported receiving treatment for his 
low back from several physicians since service discharge, 
records of this treatment no longer exist.  Thus, the claims 
folder is devoid of any treatment records or other medical 
documents pertaining to his claimed back disability for 
several decades following his separation from service.  The 
earliest notation in the medical records of a diagnosis of 
current back disability was in 1997.  This leaves a 
significant gap between service discharge in 1962 and the 
initial confirmation of the disability with no clinical 
support for acute or inferred manifestations or continued 
symptoms.  

Moreover, no medical expert of record has suggested that the 
veteran's current low back disability first began during 
military service, or within a year thereafter.  The VA 
examiner in 1997 simply diagnosed a low back disability and 
did not specifically attribute the veteran's impairment to 
his military service.  No additional post-service medical 
records that discuss the etiology of the veteran's low back 
disability have been obtained and associated with the claims 
folder.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has a low back 
disability, which is traceable to his military service, 
either having its onset during service or as the product of 
continued symptoms since service.  

The only other evidence submitted in support of the veteran's 
claim is the lay evidence from the veteran.  While the Board 
has no reason to doubt his credibility, the veteran is not 
competent to enter conclusions, which require medical 
opinions as to causation or, as in this case, the onset of a 
disease.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds the veteran's actual service medical records are more 
probative than his own or others statements as to the 
incurrence of a back injury during service.  Simply put, 
there is no evidence beyond the veteran's own statements that 
he suffered a back injury during service, and records which 
would be expected to corroborate his account, his service 
medical records, do not do so.  

However, even assuming the veteran was treated for some type 
of low back injury during service, the Board can only 
conclude that such a disease or injury was acute and 
transitory, given that the service medical records note no 
complaints of any of the symptoms that the veteran now 
reports or any description of the type of injury that the 
veteran now details and subsequent post-service medical 
records are negative for complaints, findings or treatment of 
low back pain, until several decades after service.  In this 
respect the Board is not finding or implying that the 
veteran, or any lay party on his behalf, is deliberately or 
consciously misrepresenting his medical history.  

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from a low 
back disability.  However, the disability was not shown in 
service, nor has it been causally related to active service 
thereafter by any physician who based a diagnosis upon an 
accurate history of symptoms and medical treatment for the 
same during service.  As the veteran's current low back 
disability has not been medically associated with military 
service, there is no foundation upon which to allow the 
claim.

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a back injury.  
Consequently, the benefit-of-the- doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for residuals of back 
injury is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



